RESOLUCIÓN
El Juez Presidente, Hon. Federico Hernández Denton, ha concedido libre con cargo a vacaciones a los empleados y funcionarios de la Rama Judicial el viernes 25 de noviem-bre de 2005.
A tales efectos, y en virtud de nuestra facultad para reglamentar los procedimientos judiciales, al computar los términos dispuestos en las distintas leyes y reglas aplica-bles a los procedimientos y trámites judiciales se aplicará lo dispuesto por los Arts. 388-389 del Código Político de 1902 (1 L.P.R.A. sees. 72-73) y se considerará el viernes, 25 de noviembre de 2005, como si fuera un día feriado completo. Cualquier término que venza ese día se exten-derá hasta el lunes 28 de noviembre de 2005, próximo día laborable.

Se ordena la inmediata difusión pública de esta Resolución. Publíquese.

*282Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo Interina.
(.Fdo.) Dimarie Alicea Lozada Secretaria del Tribunal Supremo Interina